DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-23 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 4/27/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	The drawings submitted on 4/27/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-12, 13-16, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barone et al. US 2007/0208841.

With regards to claim 1, Barone et al. US 2007/0208841 teaches an apparatus for monitoring an axle of a wheelset assembly of a railway vehicle, the apparatus comprising:
a wireless sensor node fitted to a wheelset assembly, the wheelset assembly comprising an axle mounted between opposed wheels, each wheel being fitted to a respective opposite end of the axle, the wireless sensor node comprising a vibration energy harvester for converting mechanical energy from vibration in the wheelset assembly into electrical energy, (abstract) (paragraph 0024-0026)
a sensor for measuring a parameter, and a wireless transmitter for wirelessly transmitting the measured parameter or data associated therewith, and the apparatus further comprising a processor for processing the measured parameter to produce processed data, (paragraph 0026)
wherein the sensor is an accelerometer mounted to an end of the axle and the sensor and processor are arranged respectively to measure and process an axle percussion vibration frequency in the form of resonant vibration along the axle. (paragraph 0179)
With regards to claims 2 and 13, Barone et al. US 2007/0208841 teaches the resonant vibration along the axle is within a frequency range of from 1000 to 2000 Hz. (paragraph 0093)
With regards to claims 3 and 14, Barone et al. US 2007/0208841 teaches the frequency range is from 1250 to 1750 Hz. (paragraph 0093)
With regards to claims 4 and 15, Barone et al. US 2007/0208841 teaches the processor is integral with the wireless sensor node, and the wireless transmitter is arranged wirelessly to transmit the processed data. (paragraph 0024) (185; figure 7)
With regards to claim 5, Barone et al. US 2007/0208841 teaches the processor includes a baseline module which is adapted to predetermine a baseline for the axle percussion resonant vibration along the axle, a baseline comparator module to compare a current axle percussion resonant vibration along the axle against the predetermined baseline and an analyzer module to determine a parameter of the current axle percussion resonant vibration along the axle from the comparison, the parameter comprising part of the processed data. (181; figure 7) (paragraph 0254)
With regards to claim 6, Barone et al. US 2007/0208841 teaches the wireless sensor node is adapted to be operated continuously over a monitoring period thereby continuously to measure the axle percussion resonant vibration along the axle and continuously to compare the axle percussion resonant vibration along the axle at any given time against a baseline value. (paragraph 0028)
With regards to claims 7 and 19, Barone et al. US 2007/0208841 teaches the processor includes a load calculator module which comprises a comparison module to compare a frequency of the axle percussion resonant vibration along the axle against a predetermined reference frequency value associated with an axle load and a calculation module to calculate a load on the axle based on the comparison. (paragraph 0120 & 0125)
With regards to claim 8, Barone et al. US 2007/0208841 teaches two of the wireless sensor nodes, each wireless sensor node being fitted to a respective opposite end of the axle, and each wireless sensor node comprises a sensor which is an accelerometer mounted to a respective end of the axle. (Paragraph 0024 - 0026)
With regards to claims 9 and 21, Barone et al. US 2007/0208841 teaches a measurement comparison module in the processor to compare a first frequency of the axle percussion resonant vibration along the axle measured by the sensor of a first wireless sensor node against a second frequency of the axle percussion resonant vibration along the axle measured by the sensor of a second wireless sensor node and a comparison output module in the processor to calculate the resonant vibration along the axle based on the comparison. (paragraph 0026)
With regards to claims 10 and 22, Barone et al. US 2007/0208841 teaches the measurement comparison module is adapted to compare different ratios of one or more harmonic frequencies of the axle percussion resonant vibration along the axle measured by the respective sensors of the first and second wireless sensor nodes. (181; figure 7) (paragraph 0039)
With regards to claims 11 and 23, Barone et al. US 2007/0208841 teaches the railway vehicle is a locomotive, a passenger carriage or a freight car or truck. (Paragraph 0002 & 0026)
With regards to claim 12, Barone et al. US 2007/0208841 teaches method of monitoring an axle of a wheelset assembly of a railway vehicle, the wheelset assembly comprising an axle mounted between opposed wheels, each wheel being fitted to a respective opposite end of the axle, the method comprising the steps of:
 a. providing a wireless sensor node fitted to the wheelset assembly, the wireless sensor node comprising a vibration energy harvester for converting mechanical energy from vibration in the wheelset assembly into electrical energy, a sensor for measuring a parameter, wherein the sensor is an accelerometer mounted to an end of the axle, and a wireless transmitter for wirelessly transmitting the measured parameter or data associated therewith; (abstract) (paragraph 0024-0026 & 
b. while the railway vehicle is in motion, the vibration energy harvester receiving input vibration energy which is converted into electrical energy to power the wireless transmitter; (paragraph 0095)
 c. while the railway vehicle is in motion, measuring an axle percussion resonant vibration frequency using the sensor, wherein the sensor measures resonant vibration along the axle; (paragraphs 0039, 0116, 0269 & 0281)
 d. while the railway vehicle is in motion, wirelessly transmitting the measured axle percussion resonant vibration frequency or data associated therewith using the wireless transmitter; (paragraphs 0039, 0116, 0269 & 0281) and 
e. processing the measured axle percussion vibration frequency of the resonant vibration along the axle to produce processed data. (paragraphs 0114-0116)
With regards to claim 16, Barone et al. US 2007/0208841 teaches the processing step (e) is carried out in real-time simultaneously with steps (c) and (d). (continuous monitoring and true trend analysis; Paragraph 0022-0023 & 0045)
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1,4-6, 8-9, 11-12 15-18 20-21 and 23   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2016/0152252 in view of Barone et al. US 2007/0208841

With regards to claim 1, Kim et al. US Pub 2016/0152252 teaches an apparatus for monitoring an axle of a wheelset assembly of a railway vehicle, the apparatus comprising 
a wireless sensor node fitted to a wheelset assembly, the wheelset assembly comprising an axle mounted between opposed wheels, each wheel being fitted to a respective opposite end of the axle, the wireless sensor node comprising a vibration energy harvester for converting mechanical energy from vibration in the wheelset assembly into electrical energy, (200, 210; figure 1 & 2) (paragraphs 0054-0056)
a sensor for measuring a parameter, and a wireless transmitter for wirelessly transmitting the measured parameter or data associated therewith, and the apparatus further comprising a processor for processing the measured parameter to produce processed data, (230; figure 2)
wherein the sensor is mounted to an end of the axle and the sensor and processor are arranged respectively to measure and process an axle percussion vibration frequency in the form of resonant vibration along the axle. (figure 3)
Kim et al. US Pub 2016/0152252 does not appear to teach that the sensor is an accelerometer. 	Barone et al. US 2007/0208841 teaches that the sensor is an accelerometer. (171; figure 7-8)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the Kim et al. US Pub 2016/0152252 invention to include an accelerometer taught by 	Barone et al. US 2007/0208841 in order to arrive at the claimed invention as it would be desirable to provide a suitable system for onboard real-time monitoring of railway car bearings to alert the railroad of potential or imminent bearing failure that may create a dangerous situation or derailment. (paragraph 0022)
With regards to claims 4 and 15, Kim et al. US Pub 2016/0152252 teaches the processor is integral with the wireless sensor node, and the wireless transmitter is arranged wirelessly to transmit the processed data. (243; figures 2 & 5-6)
With regards to claim 5, Kim et al. US Pub 2016/0152252 teaches the processor includes a baseline module which is adapted to predetermine a baseline for the axle percussion resonant vibration along the axle, a baseline comparator module to compare a current axle percussion resonant vibration along the axle against the predetermined baseline and an analyzer module to determine a parameter of the current axle percussion resonant vibration along the axle from the comparison, the parameter comprising part of the processed data. (paragraph 0080-0081)
With regards to claim 6, Kim et al. US Pub 2016/0152252 teaches the wireless sensor node is adapted to be operated continuously over a monitoring period thereby continuously to measure the axle percussion resonant vibration along the axle and continuously to compare the axle percussion resonant vibration along the axle at any given time against a baseline value. (paragraph 0071-0072) (figure 3)
With regards to claim 8, Kim et al. US Pub 2016/0152252 teaches two of the wireless sensor nodes, each wireless sensor node being fitted to a respective opposite end of the axle, and each wireless sensor node comprises a sensor to a respective end of the axle. (figure 3)
With regards to claims 9 and 21, Kim et al. US Pub 2016/0152252 teaches a measurement comparison module in the processor to compare a first frequency of the axle percussion resonant vibration along the axle measured by the sensor of a first wireless sensor node against a second frequency of the axle percussion resonant vibration along the axle measured by the sensor of a second wireless sensor node and a comparison output module in the processor to calculate the resonant vibration along the axle based on the comparison. (paragraph 0080-0081)
With regards to claims 11 and 23, Kim et al. US Pub 2016/0152252 teaches the railway vehicle is a locomotive, a passenger carriage or a freight car or truck. (figure 1)
With regards to claim 12, Kim et al. US Pub 2016/0152252 teaches method of monitoring an axle of a wheelset assembly of a railway vehicle, the wheelset assembly comprising an axle mounted between opposed wheels, each wheel being fitted to a respective opposite end of the axle, the method comprising the steps of:
a. providing a wireless sensor node fitted to the wheelset assembly, the wireless sensor node comprising a vibration energy harvester for converting mechanical energy from vibration in the wheelset assembly into electrical energy, a sensor for measuring a parameter, wherein the sensor is an accelerometer mounted to an end of the axle, and a wireless transmitter for wirelessly transmitting the measured parameter or data associated therewith; (figures 1-3)
b. while the railway vehicle is in motion, (paragraph 0026) the vibration energy harvester receiving input vibration energy which is converted into electrical energy to power the wireless transmitter;(210; figure 2)
c. while the railway vehicle is in motion, measuring an axle percussion resonant vibration frequency using the sensor, wherein the sensor measures resonant vibration along the axle;(paragraph 0121)
d. while the railway vehicle is in motion, wirelessly transmitting the measured axle percussion resonant vibration frequency or data associated therewith using the wireless transmitter; (figure 6) and 
e. processing the measured axle percussion vibration frequency of the resonant vibration along the axle to produce processed data. (Paragraph 0114)
With regards to claim 16, Kim et al. US Pub 2016/0152252 teaches the processing step (e) is carried out in real-time simultaneously with steps (c) and (d). (paragraph 0013 &0025)
With regards to claim 17, Kim et al. US Pub 2016/0152252 teaches the processing step (e) includes the sub-steps of (i) comparing a current axle percussion resonant vibration along the axle against a predetermined baseline for the axle percussion resonant vibration along the axle and (ii) determining a parameter of the current axle percussion resonant vibration along the axle from the comparison, the parameter comprising part of the processed data. (Paragraph 0080)
With regards to claim 18, Kim et al. US Pub 2016/0152252 teaches the wireless sensor node is operated continuously over a monitoring period thereby continuously to measure the axle percussion resonant vibration along the axle and in step (e) the axle percussion resonant vibration along the axle at any given time is continuously compared against a predetermined baseline value. (Paragraph 0114)
With regards to claim 20, Kim et al. US Pub 2016/0152252 teaches in step (a) the apparatus comprises two of the wireless sensor nodes, each wireless sensor node being fitted to a respective opposite end of the axle, each wireless sensor node comprising a respective sensor mounted to a respective end of the axle, and each wireless sensor node is operated to measure a respective axle percussion resonant vibration frequency value to provide data relating to the measured axle percussion resonant vibration frequency. (Paragraph 0114) (figure 2-3)
Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonnes et al. US 2020/0353961 teaches an apparatus for locating a mobile railway asset. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 26, 2022